Citation Nr: 1417704	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  12-03 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include adjustment disorder and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a disability manifested by frequent blood from the mouth.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2009 to June 2010.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Anchorage, Alaska Department of Veterans Affairs (VA) Regional Office (RO).  

Additionally, the Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction, his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Board notes a diagnosis of adjustment disorder.  Accordingly, the issue of entitlement to service connection for PTSD has been recharacterized to include service connection for a variously diagnosed psychiatric disability, as reflected on the first page of this decision.

The issues of service connection for variously diagnosed psychiatric disability, a left knee disability and for a disability manifested by blood from the mouth are being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

It is not shown that the Veteran has, or during the pendency of the claim has had, asthma.  



CONCLUSION OF LAW

Service connection for asthma is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A September 2010 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records have been secured.  The RO arranged for a VA examination in December 2010.  The Board finds that the examination is adequate for rating purposes as it reflects a review of the claims file and familiarity with the factual record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of:  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim. 

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

On July 2009 STR, the Veteran reported no shortness of breath, no lung problems, no coughing, no wheezing, and no asthma.  On clinical evaluation, it was noted that "respiration rhythm and depth" were normal and no wheezing was heard.  On April 2010 separation report of medical history, the Veteran reported that he "had Asthma before...the Army but [he] was told to get rid of it."  He then stated that he has it again, especially during exercise, but sometimes from the weather.  He stated that he always had shortness of breath and will experience wheezing.  On April 2010 separation examination, his lungs and chest were normal on evaluation.

On December 2010 VA respiratory system examination, the Veteran reported asthma with onset in the summer of 2010.  The examiner noted that he is on no oral medications or an inhaler.  On physical examination, the examiner noted no evidence of congestive heart failure and no pulmonary hypertension.  He stated that there was no evidence of abnormal breath sounds and that diaphragm excursion and chest expansion were normal.  The examiner reported finding no conditions that may be associated with pulmonary restrictive disease and no evidence of chest wall scarring or deformity.  A chest X-ray showed a clear chest with no acute disease demonstrated and no evidence of prior anterior left rib fractures.  Pulmonary function tests showed normal spirometry and lung volumes within normal limits.  The examiner concluded that the Veteran had a normal chest exam with no evidence of asthma.

The Board notes that there is nothing in the Veteran's postservice treatment records to suggest he has a current diagnosis of asthma.

The Board has considered the Veteran's statements that he has asthma due to service.  However, although he is competent to testify to breathing symptoms, the diagnosis of asthma cannot be established by lay self-observation because such specific diagnosis is established by clinical findings evaluated by a person with the specialized knowledge, training, or experience to assess their significance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Veteran's self-diagnosis of asthma has no probative value.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period has had) a diagnosis of asthma.  Consequently, there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

The appeal seeking service connection for asthma is denied.  


REMAND

The Veteran contends that he has a psychiatric disability due to service.  There is conflicting medical evidence as to whether he has a chronic acquired psychiatric disability, and if so, whether it is related to his service.  This is a medical question that the Board cannot resolve based on the current record without further medical guidance.

The Veteran contends that he has a left knee disability due to service.  The record shows that he has a current diagnosis of left knee strain.  See December 2010 VA examination.  STRs reflect complaints related to the knee, including pain and locking.  Specifically, on April 2010 separation report of medical history, the Veteran reported knee trouble and on April 2010 separation examination, the examiner noted positive patella grind, left greater than right.  Accordingly, the Board finds that the "low threshold standard" outlined in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) is met, and a VA nexus examination is necessary.

The Veteran also contends that he suffers from frequent blood from his mouth due to service.  The Board notes that the Veteran served during the Persian Gulf War.

For Veterans with service in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established under 38 U.S.C.A.            § 1117; 38 C.F.R. § 3.317 as a matter of presumption.  Under this law and regulation, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  See 76 Fed. Reg. 81834-6 (Dec. 29, 2011).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117;       38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and included chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.         38 C.F.R. § 3.317(a)(2)(ii).

On December 2010 VA examination, frequent blood from mouth, in remission was diagnosed.  On April 2010 service separation report of medical history, the Veteran reported coughing up blood.  He has alleged recurrent such symptom thereafter.  See May 2011 VA treatment record.  It has not been adequately developed whether or not the Veteran has this symptom as due to undiagnosed illness.  The Board finds that a VA examination to obtain a medical opinion is indicated.  38 C.F.R. §§  3.159(c), 3.317.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain any outstanding (not already associated with the file) treatment records related to the remaining claims on appeal.

2.  The AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine whether he has any psychiatric disability that is related to his active service.  The Veteran's claims files, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion that responds to the following:

a)  Diagnosis any (and all) chronic acquired psychiatric disability(ies).  If the opinion is that there is no diagnosis, reconcile this finding with records showing treatment and the February 2014 private opinion.

b)  For each psychiatric disability entity diagnosed, identify the likely etiology and specifically whether such is at least as likely as not (a 50 percent probability or greater) etiologically related to the Veteran's service.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

3.  The AOJ should arrange for the Veteran to be examined by an orthopedist to determine the likely etiology of his left knee disability.  The Veteran's claims files, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion that responds to the following:

Based on the factual evidence of record, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disability is related to his active duty service?
  
The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.

4.  The AOJ should arrange for the Veteran to undergo a VA examination to assess the nature and etiology of any current disability manifested by blood from the mouth.  The Veteran's claims files, to include this remand, must be reviewed by the examiner in conjunction with the examination, and any indicated tests or studies must be completed.

The examiner should elicit a detailed history from the Veteran about the manifestations of the claimed disability manifested by blood from the mouth, and then respond to the following:

a)  Determine the diagnosis(es) of any/all disability/ies associated with blood from the mouth.

b)  For any such diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder is related to his military service.

c)  Determine whether any of the Veteran's complaints of blood from the mouth are chronic, but cannot be attributed to any known medical causation or clinical diagnosis.

The examiner is requested to provide a thorough explanation for his/her opinion, to include consideration of the STRs and the December 2010 VA examination report.

5.  The AOJ should then readjudicate the claims remaining on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


